Case 2:20-cv-04552-JFW-AGR Document 11 Filed 07/16/20 Page 1 of 3 Page ID #:55




1    BURSOR & FISHER, P.A.                        JEFFREY L. RICHARDSON
     L. Timothy Fisher (State Bar No.             (SBN 167274)
2    191626)                                      jlr@msk.com
3    Yeremey O. Krivoshey (State Bar No.          VALENTINE A. SHALAMITSKI
     295032)                                      (SBN 236061)
4    1990 North California Blvd., Suite 940       vas@msk.com
5    Walnut Creek, CA 94596                       MITCHELL SILBERBERG &
     Telephone: (925) 300-4455                    KNUPP LLP
6    Facsimile: (925) 407-2700                    2049 Century Park East, 18th Floor
7    E-Mail: ltfisher@bursor.com                  Los Angeles, CA 90067
             ykrivoshey@bursor.com                Telephone: (310) 312-2000
8                                                 Facsimile: (310) 312-3100
9    Attorneys for Plaintiff
                                                  Attorneys for Defendant
10                                                China Eastern Airlines Corporation
11                                                Limited

12
                           UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
15   CARLOS A. JAUREGUI, on behalf of             Case No. 2:20-cv-04552-JFW-AGR
16   himself and all others similarly situated,

17                                                JOINT STIPULATION DISMISSING
                                     Plaintiff,   CASE WITHOUT PREJUDICE
18                                                PURSUANT TO FED. R. CIV. P.
           v.                                     41(a)(1)(A)(ii)
19
20   CHINA EASTERN AIRLINES
     CORPORATION LIMITED,
21
22                                 Defendant.
23
24
25
26
27
28
     JOINT STIPULATION
     CASE NO. 2:20-CV-04552
Case 2:20-cv-04552-JFW-AGR Document 11 Filed 07/16/20 Page 2 of 3 Page ID #:56



           IT IS HEREBY STIPULATED by and between the parties, through their
1
     respective counsel:
2
           1.    Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
3
     Plaintiff Carlos A. Jauregui, by and through his undersigned counsel of record, hereby
4
     dismisses his claims against Defendant China Eastern Airlines Corporation Limited
5
     without prejudice.
6
           2.    Each party shall bear its own fees and costs.
7
8
     Dated: July 16, 2020                Respectfully submitted,
9
                                         BURSOR & FISHER, P.A.
10
11                                       By:       /s/ Yeremey O. Krivoshey
                                                       Yeremey O. Krivoshey
12
13                                        L. Timothy Fisher (State Bar No. 191626)
                                          Yeremey O. Krivoshey (State Bar No. 295032)
14                                        1990 North California Blvd., Suite 940
                                          Walnut Creek, CA 94596
15                                        Telephone: (925) 300-4455
                                          Facsimile: (925) 407-2700
16                                        E-Mail: ltfisher@bursor.com
17                                                ykrivoshey@bursor.com
18                                        Attorneys for Plaintiff
19   Dated: July 16, 2020                 By:     /s/ Valentine A. Shalamitski
20                                                    Valentine A. Shalamitski
21                                        JEFFREY L. RICHARDSON (SBN 167274)
22                                        jlr@msk.com
                                          VALENTINE A. SHALAMITSKI (SBN
23                                        236061)
24                                        vas@msk.com
                                          MITCHELL SILBERBERG & KNUPP LLP
25                                        2049 Century Park East, 18th Floor
26                                        Los Angeles, CA 90067
                                          Telephone: (310) 312-2000
27                                        Facsimile: (310) 312-3100
28
     JOINT STIPULATION                                                                   1
     CASE NO. 2:20-CV-04552
Case 2:20-cv-04552-JFW-AGR Document 11 Filed 07/16/20 Page 3 of 3 Page ID #:57



1
2                                          Attorneys for Defendant
                                           China Eastern Airlines Corporation Limited
3
4
5
6                              Attestation Regarding Signatures
7
           Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I, Yeremey O. Krivoshey, attest
8
     that all signatories listed, and on whose behalf the filing is submitted, concur in the
9
     filing’s content and have authorized the filing.
10
11                                            /s/ Yeremey O. Krivoshey
12                                                Yeremey O. Krivoshey
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION                                                                         2
     CASE NO. 2:20-CV-04552
